t c memo united_states tax_court bradford j sarvak petitioner v commissioner of internal revenue respondent docket no filed date erika e peterson and jerry m lobb for petitioner heather k mccluskey and jeffrey l heinkel for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the stipulated issues for our consideration are whether emery financial inc emery an s_corporation wholly owned by petitioner is entitled to a bad_debt deduction of dollar_figure for whether petitioner had unreported capital_gains for the years in issue as a result of distributions that he received from emery and whether petitioner is liable for the accuracy-related_penalties under sec_6662 findings_of_fact some facts have been stipulated and are incorporated in our findings by this reference petitioner resided in california when he filed the petition emery petitioner has a real_estate mortgage broker’s license he incorporated emery in california in and during the years in issue he was emery’s sole shareholder and president emery was a mortgage broker business that brokered home loans for residential buyers it acted as an intermediary between borrowers and lenders it did not hold any loans itself as of the date of trial emery was no longer actively doing business emery elected to be treated as an s_corporation for federal_income_tax purposes and for the years in issue it filed forms 1120s u s income_tax return for an s_corporation on its return for emery claimed a deduction for bad_debts of dollar_figure emery’s general ledger reflects that in it wrote off four debts totaling dollar_figure the remaining dollar_figure of the claimed bad_debt deduction for was attributable to a write off for advances made to william boehringer advances to boehringer petitioner first met boehringer in when boehringer was subdividing a property in aspen colorado petitioner purchased one lot in aspen from boehringer which petitioner developed and later sold boehringer engaged in land development and building projects and between and petitioner was familiar with some of boehringer’s projects in aspen and in california in petitioner authorized emery to make a series of advances to boehringer and to others on boehringer’s behalf the advances were made by checks credit card payments and wire transfers the balance of these advances was recorded on emery’s general ledger as a loan receivable from boehringer the general ledger reflects that between june and date emery made advances to or for boehringer as follows date june june june june june july july july aug aug sept sept sept sept sept oct oct oct nov nov nov nov dec dec debit dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number some of the advances were made to boehringer or on his behalf and some were made to or on behalf of boehringer’s business partner in switzerland between june and date emery’s general ledger reflects one credit to boehringer’s loan receivable account of dollar_figure described in the memo line as zurich hotel credit as of date the balance of the advances was dollar_figure boehringer did not execute any notes for the advances the advances were unsecured and neither emery nor petitioner made a public filing to record a debt in connection with the advances petitioner did not know the business activities that boehringer or his partner in switzerland conducted he thought that boehringer was getting back into the development business an adjusting entry in emery’s general ledger for date reflects that petitioner instructed that the loan receivable for the advances be written off emery’s trial balance for reflects that it made another loan to boehringer in petitioner did not know the purpose for the advance emery’s distributions as emery’s president and shareholder petitioner authorized distributions to himself during the years in issue at the time of the distributions he had access to all of emery’s financial information in petitioner received total distributions of dollar_figure in he received distributions of dollar_figure tax reporting for the years in issue emery reported ordinary business_losses of dollar_figure and dollar_figure respectively petitioner claimed emery’s losses on schedules e supplemental income and loss part ii income or loss from partnerships_and_s_corporations attached to his form sec_1040 u s individual_income_tax_return he engaged the same firm of certified public accountants cpa firm to prepare emery’s returns and his individual returns for the years in issue emery’s in-house bookkeeper provided the information that the cpa firm used to prepare emery’s returns and she reviewed the returns that the cpa firm prepared for emery petitioner looked at emery’s returns but he did not meet with anyone at the cpa firm to go over the returns or their contents for the years in issue emery reported on its returns the distributions to petitioner it issued schedules k-1 shareholder’s share of income deductions credits etc for petitioner that reflected the distributions and reported them as i tems affecting shareholder basis petitioner did not report any amounts of the distributions that he received from emery for the years in issue on his individual returns on those returns he reported income_tax liabilities of dollar_figure and dollar_figure respectively examination respondent’s revenue_agent shelly s gordon conducted an examination of petitioner’s income_tax returns for the years in issue in the course of the examination gordon proposed accuracy-related_penalties under sec_6662 for petitioner she prepared a civil penalty approval form penalty approval form that she forwarded to a group manager who was her immediate supervisor the group manager signed and dated the penalty approval form and approved the proposed penalties for petitioner on date on date respondent sent to petitioner the notice_of_deficiency upon which this case is based respondent determined adjustments to emery’s income for the years in issue the adjustments determined for emery flowed through to petitioner and were reflected in the notice_of_deficiency as increases to income reported on schedules e respondent disallowed the full amount of emery’s claimed bad_debt deduction for respondent disallowed for both years in issue deductions that emery had claimed for commissions automobile expenses and travel meals and entertainment the parties have stipulated emery’s allowable deductions for those expenses in addition to adjustments determined for emery respondent determined in the notice_of_deficiency that petitioner had unreported long-term_capital_gains for the years in issue opinion i bad_debt deduction generally the taxpayer bears the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 petitioner bears the burden of establishing that emery is entitled to any deductions including the claimed bad_debt deduction for see 503_us_79 292_us_435 see also 135_tc_238 where a notice_of_deficiency includes adjustments for s_corporation items with other items we have jurisdiction to determine the correctness of all adjustments he has neither claimed nor shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue sec_166 allows a deduction for any debt that becomes wholly worthless within the taxable_year to deduct a business_bad_debt the taxpayer must establish the existence of a valid debtor-creditor relationship that the debt was created or acquired in connection with a trade_or_business the amount of the debt the worthlessness of the debt and the year that the debt became worthless 88_tc_122 aff’d 866_f2d_852 6th cir respondent contends that petitioner has failed to establish any of these elements as they relate to the advances a bad_debt is deductible only for the year in which it becomes worthless 32_tc_43 aff’d 279_f2d_368 10th cir see also hatcher v commissioner tcmemo_2016_188 at aff’d __ f app’x __ wl 5th cir date worthlessness of the debt is determined by an objective standard and is usually shown by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery am offshore inc v commissioner 97_tc_579 53_tc_491 aff’d 467_f2d_47 9th cir 14_tc_1282 the subjective opinion of the taxpayer that the debt is uncollectible without more is not sufficient evidence that the debt is worthless 50_tc_813 aff’d per order u s tax cas cch para 9th cir petitioner failed to present any evidence that the alleged debt was objectively worthless in he testified only as to his subjective belief emery’s general ledger reflects that it advanced funds to boehringer on date and petitioner did not identify any events between that date and the end of the year which showed that the alleged debt was uncollectible he testified that boehringer told him in e arly that he could not repay the advances he offered no reasoning as to why in that case the alleged debt should be treated as being worthless on date even accepting petitioner’s uncorroborated testimony boehringer’ sec_2012 statement would not be enough to establish that the alleged debt to emery was objectively worthless petitioner did not describe any actions taken to try to collect the alleged debt and he testified that he did not know whether boehringer was actually insolvent in there is no reasonable explanation for advancing more funds to boehringer in which petitioner also described as a business loan if the prior advances were deemed totally unrecoverable see hatcher v commissioner at petitioner has also failed to establish that the advances constituted a bona_fide debt and that the parties intended to create a bona_fide debtor-creditor relationship see sec_1_166-1 income_tax regs only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money generally a debtor- creditor relationship exists if the debtor genuinely intends to repay the loan and the creditor genuinely intends to enforce repayment 55_tc_85 54_tc_905 factors indicative of a bona_fide debt include whether the purported debt is evidenced by a note or other instrument whether any security was requested whether interest was charged whether the parties established a fixed schedule for repayment whether there was a demand for repayment whether any repayments were actually made and whether the parties’ records and conduct reflected the transaction as a loan see eg 204_f3d_1228 9th cir aff’g tcmemo_1998_121 see also kaider v commissioner tcmemo_2011_174 boehringer did not execute any notes and petitioner did not request any collateral or other security for the advances petitioner has not provided any documents reflecting the terms for the purported loan he testified that i t was implied that boehringer was going to pay me back percent interest but he provided no corroborating evidence that the parties understood that the advances would carry an interest rate apart from the way that the advances were recorded in emery’s general ledger the parties’ conduct does not reflect that the advances were intended as a bona_fide loan emery made a series of unsecured advances to or for boehringer and as the balance of the advances rapidly increased emery did not receive any offsetting payments or obtain any guaranties of repayment petitioner has not claimed that he and boehringer agreed to a schedule for repaying the advances or that he ever demanded repayment he contends that he determined that the advances were uncollectible as of date only days after the last advance had been made and without making any efforts to collect the amounts allegedly owed he testified that by early he believed boehringer would not be able repay the advances but he continued to direct emery to advance him more funds petitioner contends that he had a good-faith expectation that boehringer would repay him boehringer did not testify petitioner testified about his prior business dealings with boehringer but the objective evidence and the preponderance of all evidence suggests that petitioner had no genuine intention of requiring boehringer to repay the advances the real purpose of the advances remains unexplained but we are not persuaded that a bona_fide debt was created petitioner has failed to establish whether and when the advances became worthless or that the advances should be considered a bona_fide debt for tax purposes petitioner provided no evidence to substantiate the existence or the amounts of the four smaller debts that emery wrote off and claimed as part of its bad_debt deduction for accordingly we sustain respondent’s determination to disallow the bad_debt deduction in full ii distributions from emery respondent contends that petitioner failed to report capital_gains from the distributions that he received from emery because for both years in issue the distributions were in excess of petitioner’s adjusted_basis in emery’s stock in cases of unreported income the commissioner bears the initial burden of producing evidence linking the taxpayer to the receipt of funds before the general presumption of correctness attaches to a determination 774_f2d_932 9th cir the record contains schedules k-1 issued by emery for petitioner that reflect distributions to him for the years in issue petitioner does not dispute that he received the distributions respondent has met the initial burden of production and petitioner bears the burden of establishing that the unreported distributions should be excluded from income 46_tc_821 sec_1366 through govern the tax treatment of s_corporation shareholders such as petitioner sec_1366 provides generally that a shareholder shall take into account his or her pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year sec_1367 provides that a shareholder’s basis in stock of the s_corporation is increased by items of income passed through to the shareholder under sec_1366 and decreased by passed- through items of loss and deduction see sec_1367 and a shareholder’s stock basis is also decreased by distributions received from the s_corporation that are not includible in income pursuant to sec_1368 sec_1367 a distribution by an s_corporation that has no accumulated_earnings_and_profits is treated in the manner provided in sec_1368 see sec_1368 sec_1_1368-1 income_tax regs neither party contends and the record does not reflect that emery had accumulated_earnings_and_profits thus sec_1368 applies to determine the treatment of petitioner’s distributions sec_1368 provides that a distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock a distribution or any portion thereof that exceeds the adjusted_basis is treated as gain from the sale_or_exchange of property sec_1368 petitioner contends that he did not take distributions in excess of basis he contends that he was personally liable to emery for the distributions that he received during the years in issue because he received them in violation of the california corporations code the california corporations code provides that a shareholder who knowingly receives any distribution that exceeds the amount of the corporation’s retained earnings immediately prior to the distribution is liable to the corporation for the amount so received see cal corp code secs west for each of the years in issue emery’s tax_return reflected that it had negative retained earnings petitioner contends that his liability to emery under california law increased his debt basis in the corporation sec_1367 provides that if for the taxable_year certain items in sec_1367 exceed the amount that would reduce a shareholder’s stock basis to zero the excess of those items shall be applied to reduce but not below zero the shareholder’s basis in any indebtedness of the s_corporation to the shareholder emphasis added petitioner has not argued or shown that he lent emery funds or that he assumed direct liability for any debts that emery owed to outside creditors see sec_1_1366-2 income_tax regs the term basis of any indebtedness of the s_corporation to the shareholder means the shareholder’s adjusted_basis in any bona_fide indebtedness of the s_corporation that runs directly to the shareholder he has not established that the corporation should be indebted to him for anything rather he contends that the distributions at issue created an indebtedness that he owed to the corporation a debt for which he was liable to emery could not have increased his basis in the indebtedness of emery petitioner misinterprets the cited code and regulatory provisions in arguing that his purported obligation to repay the distributions created debt basis furthermore even if petitioner established that he had basis in some bona_fide indebtedness of emery it would not affect the taxability of the distributions that he received for the years in issue sec_1368 provides that a distribution is not included in gross_income only to the extent that it does not exceed the adjusted_basis of the stock sec_1368 does not reference a shareholder’s basis in indebtedness sec_1367 does not identify distributions that decrease a shareholder’s stock basis under sec_1367 as an item that shall be applied to a shareholder’s debt basis after the stock basis has been reduced to zero under the relevant code sections distributions are measured only against the basis of the shareholder’s stock we agree with respondent that the distributions must be reported as income and treated as capital_gain to the extent that they exceeded petitioner’s basis in emery’s stock b asis is a specific fact which the taxpayer has the burden of proving 271_f2d_44 9th cir aff’g tcmemo_1957_193 the stipulated exhibits include a copy of a spreadsheet that the cpa firm prepared to calculate petitioner’s stock basis and copies of other tax and financial documents that petitioner submitted with the spreadsheet however petitioner failed to address these exhibits at trial and he did not argue at trial or on brief that he had sufficient stock basis to exclude the distributions from gross_income he does not dispute respondent’s calculations of his stock basis for the years in issue respondent’s basis calculations rely in part on audit adjustments determined for emery which should be changed to reflect the parties’ stipulations regarding emery’s deductible expenses in all other respects because petitioner has failed to meet his burden_of_proof we sustain respondent’s calculations of petitioner’s basis in emery’s stock allowing for computational adjustments we sustain respondent’s determination that petitioner had unreported capital_gain for the years in issue iii sec_6662 penalties sec_6662 and b and imposes a penalty on any portion of an underpayment of federal_income_tax that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 respondent contends that even after concessions made with respect to emery’s deductible expenses petitioner substantially understated his income_tax liabilities for both years in issue alternatively respondent contends that petitioner acted negligently or in disregard of rules and regulations only one accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of conduct listed in sec_6662 132_tc_161 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 sec_6751 provides that n o penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate a majority of this court held in graev v commissioner graev ii 147_tc_460 that the question of whether a penalty was properly approved under sec_6751 was premature in a deficiency case because the penalty was not yet assessed on date the court_of_appeals for the second circuit issued its opinion in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 in which it disagreed with the majority’s analysis in graev ii the court_of_appeals for the second circuit held that sec_6751 requires written approval of the initial penalty determination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer asserting such penalty chai v commissioner f 3d pincite when chai was issued a final_decision in graev had not yet been entered trial of this case was held on date and the final brief ordered at the time of trial was filed by petitioner on date as of those dates this court’s position regarding compliance with sec_6751 continued to be the position held by the majority in graev ii on date we issued graev v commissioner graev iii t c __ date supplementing and overruling in part 147_tc_460 in graev iii t c at __ slip op pincite we held consistent with the analysis of the court_of_appeals for the second circuit in chai that the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 on date respondent filed a motion to reopen the record so that respondent could submit evidence of supervisory approval for the determined penalties petitioner objects to respondent’s motion reopening the record for the submission of additional evidence lies within the court’s discretion 503_f2d_359 9th cir aff’g tcmemo_1971_200 114_tc_276 we will grant a motion to reopen the record only if the evidence relied on is not merely cumulative or impeaching is material to the issues involved and probably would change some aspect of the outcome of the case butler v commissioner t c pincite by the motion respondent seeks to reopen the record to offer into evidence the declaration of the examining agent gordon and a penalty approval form signed by gordon’s immediate supervisor and dated before the issuance of the notice_of_deficiency the evidence that is the subject of respondent’s motion would not be cumulative of any evidence in the record and it would not be impeaching material respondent bears the burden of production with respect to penalties and would offer the evidence as proof that the requirements of sec_6751 have been met the subject evidence is material to the issues involved in the case and we conclude that the outcome of the case will be changed if we grant respondent’s motion petitioner objects to our granting respondent’s motion on the grounds that the motion is untimely and that granting the motion would result in inherent unfairness he states in his opposition to the motion that sec_6751 has been on the books since and that chai was decided before trial in this case he contends that despite having multiple opportunities to submit the subject evidence respondent saw fit to ignore its burden of production however at the time of trial and briefing it was not the position of this court that respondent’s burden of production included showing supervisory approval of the penalties the applicable precedent after graev ii and before graev iii was that compliance with sec_6751 was not even properly at issue in a deficiency case petitioner contends that granting respondent’s motion would result in dissimilar treatment for similarly situated petitioners citing ford v commissioner tcmemo_2018_8 in ford the commissioner failed to present evidence of compliance with sec_6751 and did not move to reopen the record we did not sustain the determination of the penalties ford v commissioner at we reject petitioner’s contention that he would be subjected to dissimilar treatment if we granted respondent’s motion in this case and allowed the subject evidence into the record we will grant the motion to reopen the record and have included the relevant facts in our findings petitioner has argued that he should not be liable for the accuracy-related_penalties because he had reasonable_cause and acted in good_faith with respect to the underpayments of tax see sec_6664 he contends that he relied on advice given by the cpa firm that prepared the returns filed for him and for emery for the years in issue to establish reasonable_cause through reliance on professional advice the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir a partner from the cpa firm testified generally as to the preparation of petitioner’s and emery’s returns he testified that he advised petitioner with respect to the treatment of the bad_debt deduction that emery claimed for and the distributions that petitioner received but did not report as income petitioner testified however that he does not discuss completed returns or their contents with the preparers at the cpa firm he testified that emery’s bookkeeper was responsible for providing the financial information that the cpa firm used to prepare the returns and he did not know what information or documents the bookkeeper had provided the partner testified on direct examination that he considered the substantiation requirements for bad_debt deductions in connection with the advances and that he believed petitioner satisfied those requirements however on cross-examination he could not recall any documents that emery provided regarding the alleged bad_debt or when he was told that the advances were uncollectible petitioner testified that he was not notified that the advances were uncollectible until we do not believe that a tax professional familiar with the requirements for bad_debt deductions would advise a client to claim a deduction for a year before the debt was actually suspected to be worthless much less with the knowledge that the client would continue to make advances under those circumstances the partner testified that during the information gathering process emery’s bookkeeper told him that petitioner was directly liable to emery’s creditors and he therefore determined petitioner had debt basis however no documents were introduced in connection with this testimony to show that emery or petitioner actually had creditors the partner did not identify any debts that he knew about for which petitioner was liable he testified that the cpa firm kept a running total of petitioner’s basis but at no point did he attempt to refute respondent’s basis calculations or explain why the worksheets that his firm prepared showed different amounts when respondent’s counsel asked him how a distribution could create debt basis his answers were initially nonresponsive ultimately the partner acknowledged that a d istribution does not create debt basis petitioner now takes a position that his preparer explicitly rejects contending in his brief that his distributions did create basis in short petitioner presented no persuasive evidence that he had reasonable_cause or acted in good_faith with respect to any portions of his underpayments for the years in issue the record reflects that even after respondent’s concessions regarding emery’s expenses petitioner’s understatements of tax are substantial in the light of our holdings the available facts also demonstrate that petitioner disregarded applicable provisions of the code and regulations in reporting his taxes for the years in issue for example he failed to attach a statement of facts to emery’s return for to substantiate the claimed bad_debt deduction as required under sec_1_166-1 income_tax regs he also failed during the years in issue to maintain books_or_records sufficient to calculate his basis and to compute his tax_liabilities with respect to the distributions that he received from emery see sec_6001 sec_1_6001-1 income_tax regs to the extent that petitioner substantially understated his income_tax liabilities and disregarded applicable rules or regulations respondent has satisfied the burden of production by providing sufficient evidence to show that the penalties are appropriate petitioner has not established any reason why the penalties should not apply accordingly we sustain the determination of the penalties under sec_6662 we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
